NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-MAR-2022
                                            08:26 AM
                                            Dkt. 16 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
                HUNTER PARKER, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                         HONOLULU DIVISION
                     (CASE NO. 1DTA-21-01370)


                     ORDER DISMISSING APPEAL
      (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)
          Upon consideration of Defendant-Appellant Hunter
Parker's (Parker) February 15, 2022 Motion to Withdraw Appeal,
the papers in support, and the record, it appears that (1) Parker
seeks to dismiss this docketed appeal; (2) attached to the motion
is Parker's declaration showing he understands the consequences
of voluntary dismissal, consistent with Hawai#i Rules of
Appellate Procedure (HRAP) Rule 42(c); and (3) dismissal is
authorized by HRAP Rule 42(b) and (c). Therefore, IT IS HEREBY
ORDERED that the motion is granted and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, March 18, 2022.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge